Case 3:19-cv-00392-MAB Document 48 Filed 08/03/20 Page 1 of 4 Page ID #194




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONTANEOUS SALLEY,                          )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:19 -CV-00392 -MAB
                                             )
 MICHAEL BAILEY, ET AL.,                     )
                                             )
                      Defendants.            )


                        MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court sua sponte for case management purposes. Plaintiff

Dontaneous Salley filed this pro se suit under 42 U.S.C. § 1983 on April 9, 2019 alleging

claims that prison staff at Pinckneyville Correctional Center (“Pinckneyville”) violated

his rights to access the courts and retaliated against him in violation of the First

Amendment (Doc. 1). Following a threshold review of his complaint pursuant 28 U.S.C.

§ 1915A, Plaintiff was allowed to proceed on the following two counts:

       Count 1: First Amendment claim against Defendants Bailey,
       McBride, Love, Mason, and Grigsby for violating Plaintiff’s right to
       access the courts by withholding legal documents resulting in the
       dismissal of his suit; and

       Count 2: First Amendment retaliation claim against Bailey, McBride,
       Love, Mason, and Grigsby, who refused to give Plaintiff his legal
       documents and other property because he filed civil suits against
       IDOC officials

(Doc. 9).



                                       Page 1 of 4
Case 3:19-cv-00392-MAB Document 48 Filed 08/03/20 Page 2 of 4 Page ID #195




       Defendants Grigsby, Love, and Thompson filed a motion for summary judgment

on October 24, 2019, arguing that Plaintiff failed to exhaust his administrative remedies

prior to filing suit, as required by the Prison Litigation Reform Act (Doc. 29). Plaintiff’s

response to the motion for summary judgment was due on or before December 2, 2019

(see id.). On December 2, 2019, Plaintiff filed a motion for extension of time to file a

response to the motion for summary judgment (Doc. 31), which was granted. Plaintiff’s

response, after the extension, was due on or before January 18, 2020 (Doc. 34).

       Plaintiff never filed a response to the motion for summary judgment. Instead,

Plaintiff filed a notice of change of address on February 26, 2020 (Doc. 36) and a motion

for appointment of counsel the same day (Doc. 37). The Court entered a Show Cause

Order on June 11, 2020, explicitly warning Plaintiff of the consequences of failing to

respond to the motion for summary judgment (Doc. 40). Plaintiff never responded to that

Order; rather, he filed a motion for status inquiring about his motion for counsel on June

16, 2020 (Doc. 43). In ruling on the motion for status, the Court reminded Plaintiff on June

17, 2020, that he had not responded to the Defendants’ motion for summary judgment

and that he needed to do so by July 10, 2020 or show cause why his failure to respond

should not be deemed an admission of the merits of that motion (Doc. 44). Again, this

Order was ignored by Plaintiff, but he chose to respond to a motion to compel on June

29, 2020 (Doc. 47). To date, Plaintiff has not responded to Defendants’ motion for

summary judgment or the Court’s Show Cause Order.

       Under Federal Rule of Civil Procedure 41(b), a court may dismiss an action with

prejudice “if the plaintiff fails to prosecute or to comply with [the Federal Rules of Civil
                                        Page 2 of 4
Case 3:19-cv-00392-MAB Document 48 Filed 08/03/20 Page 3 of 4 Page ID #196




Procedure] or any court order.” FED. R. CIV. P. 41(b). See also James v. McDonald's

Corp., 417 F.3d 672, 681 (7th Cir.2005) (under Rule 41(b), a “district court has the authority

... to [dismiss a case] for lack of prosecution.”). “Once a party invokes the judicial system

by filing a lawsuit, it must abide by the rules of the court; a party cannot decide for itself

when it feels like pressing its action and when it feels like taking a break . . . .” Id. at 681.

If a party fails to litigate its claims or otherwise abide by the court’s orders, the court has

the inherent authority to sua sponte dismiss the matter. Id.; O’Rourke Bros. Inc. v. Nesbitt

Burns, Inc., 201 F.3d 948, 952 (7th Cir. 2000).

       In the present matter, Plaintiff is proceeding pro se, and the Court is mindful of the

difficulties he faces in doing so. Nevertheless, Plaintiff is obligated to comply with Court-

imposed deadlines and to communicate with the Court, particularly when the Court

demands that he do so. Plaintiff failed to respond to Defendants’ motion for summary

judgment, despite a reminder from the Court to do so. Plaintiff also failed to respond to

the Court’s Show Cause Order despite being warned of the consequences. Instead,

Plaintiff cherry-picked motions to respond to in the nine months since Defendants filed

their motion for summary judgment, filing a motion for status and motion for counsel, as

well as a response to a motion to compel. Accordingly, the Court views Plaintiff’s

intentional non-response to Defendants’ motion for summary judgment as deliberate,

indicating that Plaintiff is no longer interested in pursuing his claims against those

Defendants.

       Consequently, the Court construes Plaintiff’s failure to respond to Defendants

Grigsby, Love, and Thompson’s motion for summary judgment as an admission of the
                                          Page 3 of 4
Case 3:19-cv-00392-MAB Document 48 Filed 08/03/20 Page 4 of 4 Page ID #197




merits of that motion (Doc. 29) and it will be GRANTED. See SDIL–LR 7.1(c) (The lack of

response to a motion for summary judgment may be construed as admission of the merits

of the motion). A dismissal for failure to exhaust is normally a dismissal without prejudice.

Walker v. Thompson, 288 F.3d 1005, 1009 (7th Cir. 2002)(“Dismissal for failure to exhaust is

without prejudice and so does not bar the reinstatement of the suit unless it is too late to

exhaust[.]”). However, in this instance, the Court finds it appropriate to exercise its

discretion and dismiss Defendants Grigsby, Love, and Thompson pursuant to FED. R.

CIV. P. 41(b) for Plaintiff’s deliberate failure to prosecute his case against these

Defendants. Because Plaintiff failed to respond to Defendants’ motion for summary

judgment, despite the Court’s reminder to do so and Plaintiff’s failure to respond to the

Court’s Show Cause Order, the Court can only conclude that Plaintiff is no longer

interested in pursuing claims against these Defendants. Accordingly, Plaintiff’s claims

against Defendants Grigsby, Love, and Thompson are DISMISSED with prejudice

pursuant to Fed. R. Civ. P. 41(b) for failure to comply with a Court Order and failure to

prosecute. This matter shall proceed on Plaintiff’s two claims against Defendants Michael

Bailey, Carol McBride, and Ylana Mason.

       IT IS SO ORDERED.

       DATED: August 3, 2020
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                         Page 4 of 4
